Citation Nr: 1210974	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  95-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a shell fragment wound of the left posterior arm, to include scarring muscle damage and limitation of motion of the left arm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1951 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims for increased evaluations for residuals of multiple shell fragment wounds over various parts of his body.  

The Board notes that the present claim was not discussed in the April 1995 rating decision.  However, the Veteran expressed disagreement with the RO's denial of his increased evaluation claims and perfected an appeal concerning those issues.  During the pendency of the appeal, in an April 2003 rating decision, the RO amended its earlier determination to include a left posterior arm scar among the residuals of the Veteran's shell fragment wounds and established service connection for such; a 10 percent evaluation was assigned, effective February 28, 2000.  VAOPGCPREC 23-97.  While the Veteran did not express disagreement with the assigned evaluation or effective date, the Board took jurisdiction of this claim in December 2003.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (holding that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011).  Accordingly, the Board's actions have not resulted in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The present claim was remanded by the Board in December 2003, April 2006, December 2008 and November 2010 for further procedural and evidentiary development.  As will be discussed below, the Board's prior remand instructions have been complied with, and thus, the Board may proceed with appellate adjudication of the Veteran's claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Additionally, the Board notes that in the April 2006 decision, the issue currently on appeal was inadvertently not included in the Issues section of that decision, even though it was addressed in both the Introduction and Remand portions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of a shell fragment wound of the left posterior arm manifests in a .5 cm. x 3cm. scar with no evidence of pain, skin breakdown, neurological impairment, adhesion to the underlying tissues, impairment of the underlying muscle groups, edema inflammation, keloid formation and/or limitation of motion of the left arm.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for service-connected residuals of a shell fragment wound of the left posterior arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25, 4.27 (2011); 38 C.F.R. § 4.118, former Diagnostic Codes 7801 and 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases such as the present claim, where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claim, the Board observes that the Veteran is challenging an initial evaluation following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims (the Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

The Board observes that the VA Appeals Management Center (AMC) issued VCAA letters to the Veteran in August 2004, May 2006 and January 2009, which informed him of what actions he needed to undertake; the need to submit any evidence in his possession that pertained to the claim; and how the VA would assist him in developing his claim.  Further, the May 2006 and January 2009 letters notified of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  While this notice was not provided prior to the initial adjudication of the Veteran's claim in April 2003, the Board observes that the Court's decision in Dingess was not promulgated until 2006.  Accordingly, notification of such prior to the initial adjudication of the Veteran's claim in July 2003 was a factual impossibility.  Following the issuance of these letters, the AMC readjudicated the Veteran's claim in supplemental statements of the case (SSOC's) dated in July 2008, June 2010 and December 2011.  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to Veteran prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying Veteran of such readjudication in the statement of the case).  

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  In particular, the Veteran's claim was remanded in December 2003 to ensure that the Veteran received complete VCAA notice.  This was accomplished in the August 2004 VCAA letter from the AMC.  Accordingly, the Board's December 2003 remand instructions have been substantially complied with.  See Dyment and Stegall, both supra.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.  In light of above, the Board concludes that VA's duty to notify has been fulfilled.  

VA has also fulfilled its duty to assist the Veteran.  The VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and VA medical examination reports are of record, as well as submitted written statements in support of the Veteran's claim, and were reviewed by the RO, AMC and the Board in connection with the Veteran's claim.  There has been no indication that there exists any evidence which is not currently of record.  

The Veteran has been afforded several VA examinations in connection with his increased evaluation claims for his various service-connected shell fragment wounds in April 1994, February 2000, May 2005, February 2007, February 2008, February 2010 and March 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran's VA claims file was not available to or reviewed by the VA examiners who conducted the April 1994 and February 2000 VA examinations.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination). See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Despite the absence of the claims folder, the evidence shows that the April 1994 and February 2000 VA examiners obtained a medical history from the Veteran, recounted the Veteran's medical history, recorded his current complaints, and conducted appropriate physical examinations.  The evidence conveyed in these examination reports is congruent with the medical evidence of records within the Veteran's VA claims file.  As such, the Board concludes that the April 1994 and February 2000 VA examinations are adequate despite the fact that the Veteran's VA claims file was not reviewed.  

Moreover, the Veteran was provided VA examinations in May 2005, February 2007, February 2008, February 2010 and March 2011, and these examination reports reflect that the Veteran's complete VA claims file was available to and reviewed by the VA examiners.  The Board particularly observes that the Veteran's claim was remanded in April 2006, December 2008 and November 2010 due to insufficiencies with various VA examinations.  However, each of these inadequacies have been cured by the subsequent VA examination which were afforded to the Veteran, and the Board's April 2006, December 2008 and November 2010 remand instructions have been substantially complied with.  See Stegall and Dyment, both supra.  Thus, the Board concludes that the May 2005, February 2007, February 2008, February 2010 and March 2011, when considered together, are adequate for the purposes of this decision.  See Bar, supra; see also 38 C.F.R. § 4.2 (2011).  

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.

Increased Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Discussion

The Veteran's service-connected residuals of a shell fragment wound of the left posterior arm have been assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), based on a resulting scar on the left posterior arm.  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  Pertinent to this appeal, however, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Therefore, the Board will evaluate the Veteran's claim based on the rating criteria in effect prior to the regulatory changes.

As noted above, the Veteran's scar of the left posterior arm has been assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, former Diagnostic Code 7804 (2008).  Under this former Diagnostic Code, a 10 percent evaluation is the maximum schedule evaluation for superficial scars that are painful on examination.  As such, the Board has considered evaluating the Veteran's service-connected disability pursuant to other applicable former Diagnostic Codes.  

The Board notes that a 10 percent evaluation is also the maximum allowance under former Diagnostic Codes 7802 and 7803, and thus, the Veteran may not be availed by their application.  Former Diagnostic Code 7800 does provide for evaluations in 10 percent if certain criteria are met; however, since the Veteran's left posterior arm scar does not involve his head, face or neck, former Diagnostic Code 7800 is not for application.  

Under Former Diagnostic Code 7801 a 10 percent evaluation is assigned for scars, other than head, face, or neck that are deep or that cause limited motion and which cover an area exceeding 6 square inches (39 sq. cm.)  A 20 percent evaluation is provided for such scars if the area or areas exceed 12 square inches (77 sq. cm).  A 30 percent evaluation is provided for such scars if the area or areas exceed 72 square inches (465 sq. cm).  A 40 percent evaluation is provided for such scars if the area or areas exceed 144 square inches (929 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Former Diagnostic Code 7801 (2008).  Also, former Diagnostic Code 7805 provides that "other" scars are rated based on limitation of function of affected part.  See 38 C.F.R. § 4.118, Former Diagnostic Code 7805 (2008).  

In light of the applicable criteria recounted above, the Veteran's claim may succeed if there is evidence that the area of his service-connected left posterior arm scar is at least 12 square inches (77 sq. cm.) or if the scar limits the motion of his left arm.  After reviewing the evidence of record, the Board concludes that the criteria for an increased evaluation for the Veteran's service-connected residuals of a shell fragment wound to the left posterior arm are not met.  

In this regard, the Board notes that the Veteran's service-connected left posterior arm scar measures .5 centimeter at maximum width and 3 centimeters at maximum length with no evidence of pain, skin breakdown, adhesion to the underlying tissues, edema inflammation and/or keloid formation.  See the March 2011 VA examination report.  There is no evidence that the Veteran's left posterior arm scar closely approximates an area of at least 12 square inches (77 sq. cm.).  This is true throughout the pendency of the appeal.  See Hart, Fenderson and Francisco, all supra.  As such, the Veteran's claim cannot succeed under Former Diagnostic Code 7801.  

The Board has also considered an increased evaluation based on limitation of motion of the left arm as per former Diagnostic Code 7805 (2008).  Indeed, the Board's November 2010 remand specifically instructed that a VA examiner specifically state whether the Veteran's service-connected left posterior arm scar limited his left arm motion.  However, there is no evidence that the Veteran's service-connected left posterior arm scar manifests in limitation of motion of the Veteran's left arm.  Specifically, the March 2011 VA examination report reflects that the Veteran's service-connected left posterior arm scar does not limit the Veteran's extension, flexion, pronation or supination of his left elbow in any way.  See the March 2011 VA examination report.  This is true throughout the pendency of the appeal.  See Hart, Fenderson and Francisco, all supra.  Accordingly, the Veteran's claim cannot succeed under former Diagnostic Code 7805.  

The Board has also considered whether separate evaluations may be assigned for neurological impairment or impairment of the muscle groups which underlie the Veteran's service-connected left posterior arm scar as per the Court's holding in Esteban.  However, the medical evidence of record fails to reflect that the Veteran suffers from neurological symptomatology associated with his left posterior arm scar or damage to the underlying muscle groups.  Specifically, while electromyogram (EMG) and nerve conduction studies (NCS) performed in March 2000 and March 2005 reflect that the Veteran suffers from abnormal nerve conduction of left ulnar and median nerves, the February 2008 VA examiner noted that this symptomatology was indicative of moderate to severe left carpal tunnel syndrome which was unrelated to his service-connected left posterior arm scar.  See the February 2008 VA neurological examination report.  Additionally, the February 2010 VA examination report reflects that muscle groups V and VI (those underlying the Veteran's left posterior arm scar) are wholly unaffected by the original shrapnel injury and/or the resulting scarring.  See the February 2010 VA muscles examination report.  

The Board acknowledges the Veteran's contentions that his service-connected left posterior arm scar warrants higher separate evaluations than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected scar.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In light of above, separate evaluations for limitation of motion of the right arm and neurological manifestations associated with the Veteran's service-connected left posterior arm scar cannot be assigned.  This is true throughout the pendency of the appeal.  See Hart, Fenderson and Francisco, all supra.  

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then TDIU as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  

In this case, the Board observes the Veteran is retired from his occupations as a taxi driver and security guard in 1984.  The Veteran reported to the March 2011 VA examination that he retired from his prior occupation because of a "psychiatric problem".  See the March 2011 VA examination report.  No examiner has stated the Veteran's service-connected residuals of a shell fragment wound of the left posterior arm alone have rendered the Veteran unable to secure or follow a substantially gainful occupation.  As such, no further consideration of this matter is warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the service-connected residuals of a shell fragment wound of the left posterior arm are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a shell fragment wound of the left posterior arm under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a shell fragment wound of the left posterior arm, to include scarring muscle damage and limitation of motion of the left posterior arm is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


